Case 3:20-cv-11396-RHC-EAS ECF No. 1-4 filed 06/01/20   PageID.32   Page 1 of 4




                          EXHIBIT 3
           Case 3:20-cv-11396-RHC-EAS ECF No. 1-4 filed 06/01/20                                                                        PageID.33                   Page 2 of 4



                   T
                                                                                                                    EQUIPMENT FINANCE AGREEMENT #180129-VFOOO
     A CrestmarK Bank Company                                                                                                            DATE: January 25. 2018

 40950 Woodward Ave. Suite 201 Bloomfield Hills, Ml 48304-5127
 Phone: 248-593-3900


 This Equipmenl Finance Agreement (EFA) has been whiten in "Plain English". When we use the words "you" and "your" In this EFA, we mean you, our customer (the Customer indicated below). When we
 use the words "we", "us", and "our" in this EFA. we m&an the Lender, Crestmark Equipment Finance, Inc. dba Allstate Capital. YOU UNDERSTAND THAT WE ARE NOT AFFILIATED WITH THE
 SUPPLIER AND THAT YOU ARE OBLIGATED TO MAKE ALL PAYMENTS UNDER THIS EFA. REGARDLESS OF YOUR SATISFACTION WITH THE EQUIPMENT DESCRIBED BELOW.

CUSTOMER INFORMATION
 Customer Name                                                                                     Customer Address/Clty/Stale/ZIp
 SimonXpress Pizza, LLC                                                                            1826 Northwood Dr. Troy, Michigan 48084-5522
 Type of Organization                     Jurisdiction of Organization      Organization ID #      Phone Number                             Fax                          Tax ID U
 Limited Liability Company                AZ                                L21917465              (248) 688-9625                           (248) 688-9795               XX-XXXXXXX

EQUIPMENT DESCRIPTION AND LOCATION(S)                          SEE ATTACHED EQUIPMENT SCHEDULE A

TERM AND FINANCE PAYMENT SCHEDULE

                                                                                                        You agree to pay when signing this EFA:
        EFA Term                                 Monthly Finance Payment:
                                                                                                        A) Advance Finance Payment: 1 Month(s)                                      $18,195.04
        60 Months                         3 Monthly Payments at $18,195.04                              B) Documentation Fee                                                           S399.0Q
                                    Followed by 57 Monthly Payments at $5,03742                         C) Total of A+B                                                             $18,594.04
 You cannot cancel
  this EFA during                                                                                       Advance Payments: If more than one Finance Payment is
                                               Amount Financed: $272,925.58                             required in advance, the additional amount will be applied at
   the EFA Term.
                                                                                                        the end of the EFA Term.


                                  In addition to the Finance Payment, you agree to pay a per
                                 diem amount equal to 1/30th of the Finance Payment
                                 multiplied by the number of days including the Acceptance
                                 Date through, but excluding, the EFA Start Date.

CREDIT CONDITIONS               You agree to the following credit conditions for this EFA:
 -     Obligations under this Agreement to be irrevocably, unconditionally guaranteed by Guarantor(s) below
 -     Payments must be made by automatic debit
 -     Provide LLA for equipment location
 -     Provide vendor profile if prefunding is required

This EFA will not go into effect unless the foregoing conditions are satisfied in our judgment. If payments are required to be made by automatic debit, you agree to maintain
authorization for us and/or our assignees to electronically initiate debit entries to your corporate checking account under the automated clearing house (ACH) funds transfer system
for all amounts due under this EFA. If you fail to comply with these requirements throughout the EFA Term, it will constitute a Default under this EFA.


SPECIAL TERMS          Not Applicable


TERMS AND CONDITIONS By signing this EFA, you acknowledge that: (i) you have read and understand the terms and conditions, (ii) you cannot terminate or cancel this EFA for any
reason, (iii) you have an unconditional obligation to make all payments due under this EFA, and you cannot withhold, set off or reduce such payments for any reason, (iv) you will use the
Equipment only for business purposes and not for personal, family or household purposes, (v) the Equipment Location is a business address, (vi) all financial and other information you have
delivered to us is true, accurate and correct and (vii) we are relying upon all such Information to enter into this EFA. THIS EFA IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN
AND YOU CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE STATE OF MICHIGAN. YOU EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY
JURY. Your credit approval is valid through April 22, 2018, provided there is no material adverse change in your business condition, operations, or prospects from the EFA Date set forth above
(or if earlier, from the date of any financial statements submitted to us) to the date of funding this EFA, after which your credit approval is subject to re-approval. The Finance Payment is based
on Interest Rate SWAPS for the term closest to the EFA Term ("Index Rate"). If the Index Rate changes from the EFA Date to the date we receive all required documentation for this EFA, we
reserve the right to adjust the Finance Payment accordingly.

 Customer                                                                                             Lender
 SimonXpress Pizza, LLC                                                                               Crestmark Equipment Finance, Inc. dba                 te Capital
 Authorized Signature                                   Date                                          Authorized Signatured' ^                     y         Date
 X                                                                 / - ^ ixF                          X                                                             -s-Sf?
 Print Name & Title                                                                                   Print Name & Title                      T
 X Fawzi Simon, Member                                                                                X
                                                                                                                    u

PERSONAL GUARANTY FOR EFA                       When we use the words "you" and "your" in this Personal Guaranty, we mean the Personal Guarantor(s) indicated below. When we use the words
"we", "us" or "our", we mean Crestmark Equipment Finance, Inc. dba Allstate Capital. As an inducement for us to enter into the Equipmenl Finance Agreement described above ("EFA"), you
unconditionally and irrevocably guarantee to us, our successors and assigns, the prompt performance of all covenants, obligations and conditions (including payment when due) of all obligations
of Customer (including, among other things, amendments which may increase the Amount Financed up to twice that specified above). You agree that this is a guaranty of payment and not of
collection and that we can proceed directly against you to collect the entire amount due under the EFA (or any one or more of the Guarantors if there is more than one Guarantor) without first
proceeding against the Customer or pursuing any other remedy. You agree to pay all attorney fees and other expenses we incur in enforcing our rights under this Personal Guaranty. You waive
notice of acceptance and any other kind of notices or demands. You waive all defenses, including those of protest, presentment and demand. You agree that we can renew, extend,
compromise or otherwise modify the terms of the EFA or release the Customer from liability, and that such changes will not release you from your obligations under this Personal Guaranty. This
is a continuing guaranty. It will not be discharged by your death and will bind your heirs and representatives. Our rights may be enforced by us or by any assignee or successor to our rights.
THIS PERSONAL GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF MICHIGAN. YOU CONSENT TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL
COURT IN THE STATE OF MICHIGAN WITH RESPECT TO ANY ACTION ARISING OUT OF THE EFA AND/OR THIS PERSONAL GUARANTY. YOU WAIVE ANY RIGHT TO TRIAL BY
JURY. If we must serve you with notice (including service of process), notice shall be deemed sufficient if sent by certified mail to the address below. You authorize us, and our successors,
assignees and affiliates, to obtain credit bureau reports regarding your personal credit and to make other credit inquiries that we determine are reasonably necessary. This Personal Guaranty
shall continue to be effective or reinstated if any payment under the EFA is rescinded or must be returned due to insolvency, bankruptcy or reorganization, as though the payment had not been
made. The provisions of Section 14 of the EFA apply to your execution of this guaranty if done by means of electronic signature.

 Signature
     itureofPersonal
           of Person Guarant
                     Guarantor (1) - Fawzi Simon                                                       Signature of Personal Guarantor (2) -                     Not Applicable
 X                                                                                                     X
 Home Address/City/State/Zip                           Social Security #         Phone Number          Home Address/City/State/Zip                     Social Security #       Phone Number
 2975 W Hickory Grove Bloomfield Hills Ml              XXX-XX-8394               (248) 388-8759            AZ
 48304
              Case 3:20-cv-11396-RHC-EAS ECF No. 1-4 filed 06/01/20                                                                                PageID.34                   Page 3 of 4

  1.      EFA; DELIVERY AND ACCEPTANCE; FINANCE PAYMENTS. You agree to
                                                                                               finance         any of your other obligations under this EFA or in any other agreement with us
   the equipment described on the first page ("Equipment") on the terms and conditions                                                                                                          or with any of
                                                                                                 of this       our affiliates and it continues for 10 days after we have notified you of it, (c)
  EFA ("EFA"). When you receive the Equipment, you agree to inspect It to determine                                                                                                              you become
                                                                                              if It is in      insolvent, you dissolve or are dissolved, you assign your assets for the benefit
  good working order. The Equipment will be deemed irrevocably accepted by                                                                                                                             of your
                                                                                     you and your              creditors, or you enter (voluntarily or Involuntarily) any bankruptcy or reorganization
  obligations under the EFA will begin on the Acceptance Date, which is the earlier
                                                                                            of: a) the         proceeding: (d) any guarantor of this EFA dies, does not perform Its obligations
  date of acceptance Indicated on the Acceptance Certificate signed by you; or b)                                                                                                                   under the
                                                                                        3 days after           guaranty, or becomes subject to one of the events listed in clause (c) above.
  delivery of the Equipment to you If you have not previously given written notice
                                                                                              that the
  Equipment is not accepted. The "EFA Start Date" will be the earlier of the first or                           9.     REMEDIES. If a Default occurs, we may do one or more of the following: (a) cancel
                                                                                        fifteenth day                                                                                                         or
  of the month following the Acceptance Dale. If the Acceptance Date Is the first or                           terminate this EFA and any other agreements that we have with you; (b) require
                                                                                        fifteenth day                                                                                                    you to
  of a month, that date will be the EFA Start Date. The first Finance Payment will be                          immediately pay us. as compensation for loss of our bargain and not as a penalty,
                                                                                          due on the                                                                                              a sum equal
  EFA Start Date. The remaining Finance Payments will be due on the same                                       to (i) the present value of all unpaid Finance Payments for the remainder of the
                                                                                       day of each                                                                                                 EFA Term
  subsequent month (or as otherwise specified on the first page of this EFA). You                              discounted at 2% per year, plus (11) all other amounts due or that become due under
                                                                                       will make all                                                                                                  this EFA;
  payments under this EFA at the address we specify In writing. You authorize us                              (c) require you to deliver the Equipment to us; (d) peacefully repossess the Equipment
                                                                                      to adjust the                                                                                                      without
  Finance Payment if the actual Amount Financed (which Is all amounts we                                      court order and you will not make any claims against us for damages, trespass
                                                                                     have paid in                                                                                               or any other
  connection with the purchase, delivery and installation of the Equipment, any                                reason; and (e) exercise our rights and remedies under Article 9 of the Uniform
                                                                                     trade-up and                                                                                                Commercial
  buyout amounts and any financed taxes) differs from the Amount Financed on the                              Code (UCC), and any other right or remedy available at law or In equity. You agree
                                                                                       first page. If                                                                                                   that all
  any Finance Payment or other amount payable Is not paid within 10 days of Its due                           rights and remedies are cumulative and not exclusive, and to pay all of
                                                                                            date, you                                                                                          our costs of
  will pay a late charge not to exceed 15% of each late payment (with a minimum                               enforcing our rights against you, including reasonable attorneys' fees and
                                                                                    of $15.00) or                                                                                                 costs plus
  such lesser rale as is the maximum rate allowable under applicable law. You also                            expenses of repair, redelivery, storage and repossession of the Equipment.
                                                                                      agree to pay                                                                                                  If we take
  S25 for each check or automatic payment returned for Insufficient funds or any other                        possession of the Equipment, we may sell or otherwise dispose of It with or without
                                                                                          reason.                                                                                                 notice, at a
                                                                                                              public or private sale, and apply the net proceeds (after deduction of all expenses
  2.   NO WARRANTIES. We are financing the Equipment "AS-IS". WE ARE NOT,                                                                                                                            related to
                                                                          AND                                 our collection efforts) to the amounts that you owe us. You agree that If notice
  DO NOT REPRESENT. THE MANUFACTURER OR THE SUPPLIER.                                                                                                                                               of sale Is
                                                                   YOU HAVE                                   required by law to be given, 10 days notice Is reasonable. You will remain responsible
  SELECTED THE EQUIPMENT AND SUPPLIER BASED UPON YOUR OWN                                                                                                                                               for any
                                                                   JUDGMENT.                                  amounts that are due after we have applied the net proceeds.
  WE MAKE NO WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES
                                                                           OF
  MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,                                                        10.    ASSIGNMENT. YOU MAY NOT ASSIGN, SELL OR TRANSFER THE EQUIPMENT
                                                                   CONDITION,
  QUALITY OR WORKMANSHIP, OR AS TO PATENT INFRINGEMENT OR OTHERWISE.                                          OR YOUR INTEREST IN THIS EFA WITHOUT OUR CONSENT. We may, without
                                                                                                                                                                                                     notifying
  WE ARE NOT RESPONSIBLE FOR, AND YOU WILL NOT MAKE ANY CLAIM AGAINST                                         you. sell, assign, or transfer this EFA. in which case you agree that the new holder
                                                                           US                                                                                                                        will have
  FOR DAMAGES, WHETHER DIRECT, INDIRECT, SPECIAL, OR CONSEQUENTI                                              the same rights and benefits that we have now under this EFA, but not our obligations.
                                                                       AL, OR                                                                                                                              The
  WITHHOLD OR SETOFF ANY CLAIM AGAINST ANY FINANCE PAYMENT. NEITHER                                           rights of the new owner will not be subject to any claim, defense or set-off that you
                                                                          THE                                                                                                                       may have
  SUPPLIER, NOR ANY SALESPERSON, EMPLOYEE OR AGENT OF THE SUPPLIER,                                           against us. You agree to sign an acknowledgment of any such assignment promptly
                                                                            IS                                                                                                                            upon
  OUR AGENT OR HAS ANY AUTHORITY TO BIND US.                                                                  request.

  3.     EQUIPMENT LOCATION; USE AND REPAIR. You will keep and use the Equipment                              11.    INDEMNIFICATION. You are responsible for any losses, damages, penalties,
                                                                                                                                                                                                        claims,
  only at the Equipment Location shown on the first page of this EFA, and will not                            suits and actions (including court costs and reasonable attorneys' fees) (collectively
                                                                                      move the                                                                                                       "Claims"),
  Equipment, without our prior written consent. At your own cost, you will keep the                           whether based on a theory of strict liability or otherwise, caused by or related
                                                                                     Equipment                                                                                                       to (a) the
  eligible for any manufacturer's certification. In compliance with applicable laws                           manufacture. Installation, ownership, use, possession, or delivery of the Equipment,
                                                                                    and in good                                                                                                      or (b) any
  condition, except for ordinary wear and tear. You will not make any alteration,                             defects in the Equipment. You agree to reimburse us for, and if we request, defend
                                                                                     addition or                                                                                                    us against,
  replacement to the Equipment without our prior written consent.          We may inspect the                 any Claims.
  Equipment at any reasonable lime.
                                                                                                             12.  CREDIT INFORMATION.   YOU AUTHORIZE US, AND OUR SUCCESSORS.
  4.    TAXES AND FEES. We make no warranty as to treatment of this EFA for                                  ASSIGNEES AND AFFILIATES, TO OBTAIN CREDIT BUREAU REPORTS,
                                                                                               tax or                                                                    AND MAKE
 accounting purposes. You will pay when due, either directly or to us upon our                               OTHER CREDIT INQUIRIES THAT WE OR THEY DETERMINE ARE NECESSARY.
                                                                                         demand, all                                                                           ON
 license or registration fees, taxes, fines, fees and penalties relating to this                             YOUR WRITTEN REQUEST, WE WILL INFORM YOU WHETHER WE HAVE REQUESTED
                                                                                         EFA or the
 procurement, use or ownership of the Equipment that are now or will be assessed                             A CONSUMER CREDIT REPORT AND THE NAME AND ADDRESS OF ANY
                                                                                        by any state,                                                                   CONSUMER
 local or other government authority including, but not limited to, use and personal                         CREDIT REPORTING AGENCY THAT FURNISHED A REPORT. YOU ACKNOWLEDG
                                                                                             property                                                                           E
 taxes and recycling, disposal or other similar fees. You will timely file all personal                      THAT, WITHOUT FURTHER NOTICE, WE, AND OUR SUCCESSORS, ASSIGNEES
                                                                                        property, use                                                                         AND
 or other tax returns relating to the procurement, use, or ownership of the Equipment                        AFFILIATES MAY USE OR REQUEST ADDITIONAL CREDIT BUREAU REPORTS
                                                                                             and will                                                                          TO
 Indemnify us for any loss, claim or expense we may incur as the result of your failure                      UPDATE OUR INFORMATION AS LONG AS YOU HAVE OUTSTANDING OBLIGATIONS
                                                                                            to do so.
 At our request, you will promptly provide us with evidence thai you have filed                              UNDER THIS EFA.
                                                                                        all such tax
 returns and paid all such taxes and fees.
                                                                                                             13.   COUNTERPARTS; CHATTEL PAPER; FACSIMILES. This EFA may be executed
                                                                                                                                                                                                            in
 5.     LOSS OR DAMAGE. You are responsible for any loss, theft or destruction                               counterparts. Only one counterpart of this EFA will be marked "Original" and
                                                                                             of, or                                                                                                 the other
 damage to, the Equipment (collectively "Loss") from any cause, whether or not                               counterparts will be marked "Duplicates." If this EFA constitutes chattel paper, as
                                                                                     insured, until                                                                                               that term is
 you have made all payments under this EFA. You are required to make all Finance                             defined in the UCC, no security interest in this EFA may be created In any counterpart
                                                                                         Payments                                                                                                        other
 even if there is a Loss. You must notify us in writing Immediately of any Loss. In                          than the one marked "Original" (subject in the case of electronically stored documents
                                                                                     the event of a                                                                                                         to
 Loss, at our option, you will either (a) repair the Equipment so that it is In good                         Section 14 below). If we do not timely receive an executed original of this EFA from
                                                                                     condition and                                                                                                  you, then
 working order, eligible for any manufacturer's certification, or (b) pay us the amounts                     we may designate a facsimile or electronic copy as the "Original" for chattel paper
                                                                                          specified                                                                                              purposes by
 in Section 9(b) below,                                                                                      manually signing the facsimile or electronic copy and marking it as the "Original."
                                                                                                                                                                                                   Facsimile
                                                                                                             signatures shall bo considered to be genuine for all purposes and you agree
  6.     INSURANCE. During the EFA Term, you will obtain and maintain, at your expense                                                                                                               that we
                                                                                                  (a)        may produce a facsimile copy of this document rather than the original execution
  "Special Form' property insurance protecting the Equipment against the loss,                                                                                                                           copy
                                                                                           theft or          In any action to enforce or otherwise relating to this, EFA.
  destruction of. or damage to, the Equipment for the Amount Financed, naming
                                                                                           us, our
  successors and assigns as loss payee on a "Lender's Loss Payable" endorsement,                             14.   ELECTRONIC SIGNATURES. This EFA may be executed, communicated or retained
                                                                                           and (b)
  public liability Insurance in an amount acceptable to us, naming us as an additional                      by electronic signature ("Electronic Signature"), An Electronic Signature binds the
                                                                                            insured                                                                                               signer as if It
  (together, "Required Insurance"). You must provide us satisfactory written evidence                       were manually signed, and a facsimile or other electronic version of the document
                                                                                              of the                                                                                                  shall be
  Required Insurance within thirty (30) days of the EFA Start Date (the "Due                                admissible as evidence. It Is your responsibility to ensure that only authorized persons
                                                                                     Date"). The                                                                                                       affix an
  Required Insurance must be In a form, amount and with companies acceptable                                Electronic Signature. If stored electronically, the sole electronic original of this
                                                                                       to us. and                                                                                                EFA shall be
 provide that we will be given 30 days advance notice of any cancellation or material                       the authoritative copy under UCC sec. 9-105. and. if this EFA is chattel paper,
                                                                                        change of                                                                                                  no security
 coverage. If you do not do so. we may. at our discretion, obtain the Required Insurance                    interest may be created or perfected except through control of the authoritative copy.
                                                                                               from                                                                                                   You may
 an insurer of our choice, including an Insurer that may be our affiliate ("EFA Insurance").                access the authoritative copy to make a duplicate. We may at any time create
                                                                                               EFA                                                                                                  a tangible
 Insurance covers the Equipment and us; It does not name you as an Insured                                  authoritative copy (which will become the sole chattel paper under the UCC)
                                                                                     and may not                                                                                                 by manually
 cover all of your interest in the Equipment. You agree to pay us periodic charges                          signing a tangible representation of the electronic authoritative copy of this EFA and
                                                                                          for EFA                                                                                                    marking it
 Insurance that we procure on your behalf ("Insurance Charges"). The Insurance                              as the "Original." The provisions of this section also apply to other documents related
                                                                                    Charges may                                                                                                         to this
 include: a premium that may be higher than if you obtained the Required Insurance                          EFA that are signed by Electronic Signature,
                                                                                               from
 another Insurance carrier, a finance charge of up to 1.5% per month on any advances
                                                                                          made by            15.    MISCELLANEOUS.
 us or our agents, and billing and administrative fees, any or all of which may generate                                                    The terms and conditions in this EFA make up the entire
                                                                                           a profit
 to us or our agents. If you fall to provide satisfactory evidence of Required Insurance                     agreement between you and us regarding the EFA and the Equipment. Neither
                                                                                                 by                                                                                                this EFA nor
 the Due Date, we may pay Insurance Charges by debiting your account                                         any amendment to It will be binding until signed by both parties. Any consent or
                                                                                      under any                                                                                                   waiver of any
 previously-authorized automatic payment. We will discontinue billing Insurance                              term or condition of this EFA must be in writing and signed by us. You authorize
                                                                                       Charges if                                                                                                   us to supply
you provide satisfactory evidence of Required Insurance. Nothing In this Section                             missing information or correct obvious errors In this EFA, without notice to you We
                                                                                       creates an                                                                                                     may obtain
insurance relationship between us, you and any other person. We are not required                             or negotiate payment terms or discounts from the supplier that are not available
                                                                                       to procure                                                                                                  to you. You
or maintain any insurance, and we will not be liable to you if we terminate any                              acknowledge that we may share this EFA, Its contents and the description of the
                                                                                        Insurance                                                                                                    Equipment
coverage that we arrange. You appoint us your attorney-in-fact to seek and                                   with the supplier. If we delay or fall to enforce any of our rights under this EFA. we
                                                                                     receive any                                                                                                      will still be
insurance benefits, including the right to enforce and negotiate checks and execute                          entitled to enforce those rights at a later time. If any part of this EFA is found to
                                                                                      documents                                                                                                    be invalid, it
                                                                                                             will not Invalidate any other part of this EFA, and the EFA will be modified to
to collect insurance proceeds.                                                                                                                                                                    the minimum
                                                                                                             extent permitted by law. All notices to either party must be given In writing and will
                                                                                                                                                                                                     be effective
 7.    TITLE; SECURITY INTEREST; RECORDING, You are the owner of and will hold                              when deposited in the U.S. Mall, postage prepaid, addressed to the other party at
                                                                                           title to                                                                                                  its address
 the Equipment. You will keep the Equipment free of all liens and encumbrances.                             on the first page of this EFA (or any other address specified by that party in writing).
                                                                                       To secure                                                                                                        All of our
 your obligations to make all Finance Payments and all other payment or other                               rights and indemnities will survive the termination of this EFA. The parties do
                                                                                      obligations                                                                                                 not Intend to
 under this EFA, you grant us a first priority security interest In the Equipment (including                violate any applicable usury law or to exceed the maximum amount of time price
                                                                                               any                                                                                                differential or
replacements, substitutions, additions and proceeds (including insurance proceeds)                          Interest, as applicable, permitted to be charged or collected by applicable law.
                                                                                        from the                                                                                                       Any such
sale, casualty loss, or other disposition of the Equipment). You represent to                               excess payment will be applied to Finance Payments In inverse order of maturity,
                                                                                     us that the                                                                                                         and any
Equipment is currently free of all liens, claims and encumbrances of any kind, other                        remaining excess will be refunded to you. If you do not perform any of your obligations
                                                                                        than our                                                                                                           under
interest in the Equipment governed by this EFA. You authorize us to file financing                          this EFA. we have the right, but not the obligation, to take any action or pay any
                                                                                     statements                                                                                                  amounts that
and agree to execute documents we request to protect our interest In the Equipment.                         we believe are necessary to protect our interests and you agree to reimburse us.
                                                                                                                                                                                                   immediately
                                                                                                            on demand, for any amounts that we pay. If more than one Customer has signed
8.    DEFAULT. Each of the following Is a "Default" under this EFA: (a) you fail to pay                                                                                                                this EFA,
                                                                                        any                 each of you agree that your liability is joint and several, and that we may pursue action
Finance Payment or any other payment within 10 days of its due date, (b) you do                                                                                                                           against
                                                                                not perform                 any party without pursuing action against any other party.



      EFA #180129-VF000
                                                                                                                                                                      Customer Initial       ^5
          Case 3:20-cv-11396-RHC-EAS ECF No. 1-4 filed 06/01/20                                            PageID.35        Page 4 of 4


F         AUSIATH
          CAPITAL
                                                                                                                     EQUIPMENT SCHEDULE A
 A C'eslinark Bank Company
                                                                                              TO EQUIPMENT FINANCE AGREEMENT #180129-VFOOO
40950 Woodward Ave, Suite 201 Bloomfield Hills, Ml 48304-5127




You acknowledge that this Equipment Schedule A is correct.
                                                                   You authorize us to update and/or provide more detail for
Description in the Acceptance Certificate. If there are changes                                                                  the Equipment
                                                                 to the total cost of the Equipment, you authorize us to make
adjustments to the Amount Financed and the Finance Payment                                                                    the corresponding
                                                                , and the adjustments will be confirmed in the Acceptance Certifica
                                                                                                                                    te.
Any contracts and/or quotes listed below are referenced for
                                                            the equipment description only and any terms or conditions
on those documents are specifically excluded.                                                                          that may be included


      EQUIPMENT
       LOCATION                                                                                   SERIAL        UNIT        AMOUNT
                               QTY         PART#              EQUIPMENT DESCRIPTION              NUMBER        PRICE       FINANCED        SUPPLIER
 See Below                      1                        New equipment as described on the
                                                                                                             $272,925.58    S272.925.58   Huron Valley
                                                         attached invoice from Huron Valley
                                                         Restaurant Equipment dated 9/26/17                                                Restaurant
                                                         and the attached speadsheet                                                       Equipment


                                                                                                 Total Amount Financed;    5272,925.58




Equipment Locations


Store #                                  Address                                      Suite #            City                       HP
 1804                               4625 E Thomas Rd.                                  N/A            Phoenix                 85018
                                                                                                     Scottsdale
 1806                             2934 N Hayden Rd.                                    N/A                1                  85251
 1807                             5026 W Cactus Rd.                                     8            Glendale 2              85304
 1809                          2050 W Guadalupe Rd.                                     6              Mesa 2                85202
 1813                           3614 E Southern Ave.                                   104             Mesa 3                85206
 1814                               1909 E Ray Rd.                                      6             Chandler               85225
 1818                         8345 W Thunderbird Rd.                                   110             Peoria                85381
 1820                            150 N. Pantano Rd.                                    104             Tucson                85710
 1823                             3126S Higley Rd.                                     108             Gilbert               85295
 1824                        12725 W Indian School Rd.                                B102           Avondale                85392
 1826                            1116 S Crismon Rd.                                   101               Mesa                 85208
 1828                          3122 N. Campbell Ave.                                  140             Tucson                 85719
 1830                          7448 W. Glendale Ave.                                  106            Glendale 4              85303
 1838                          3515 W Union Hills Dr.                                 115             Glendale               85308
                                                                                                      San Tan
 1840                          1745 W Hunt Highway                                      104            Valley                85143
